 



Exhibit 10.11
EXECUTION VERSION
Elections and Variables
to the 1994 ISDA Credit Support Annex
dated as of
October 18, 2007
between

         
BANCO SANTANDER S.A.
(“Party A”)
  and   SANTANDER DRIVE AUTO RECEIVABLES
TRUST 2007-3
(“Party B”)

Paragraph 13.

(a)  
Security Interest for “Obligations”.
     
The term “Obligations” as used in this Annex includes the following additional
obligations: None.

(b)  
Credit Support Obligations.

  (i)  
Delivery Amount, Return Amount and Credit Support Amount.

  (a)  
“Delivery Amount” has the meaning specified in Paragraph 3(a), except that:

  (I)  
the words “upon a demand made by the Secured Party on or promptly following a
Valuation Date” shall be deleted and replaced with the words “not later than the
close of business on each Valuation Date”,
    (II)  
the sentence beginning “Unless otherwise specified in Paragraph 13” and ending
“(ii) the Value as of that Valuation Date of all Posted Credit Support held by
the Secured Party.” shall be deleted in its entirety and replaced with the
following:

“The “Delivery Amount” applicable to the Pledgor for any Valuation Date will
equal the greatest of

  (A)  
the amount by which (a) the S&P Credit Support Amount for such Valuation Date
exceeds (b) the S&P Value, as of such Valuation Date, of all Posted Credit
Support held by the Secured Party, and
    (B)  
the amount by which (a) the Moody’s Credit Support Amount for such Valuation
Date exceeds (b) the Moody’s Value, as of such Valuation Date, of all Posted
Credit Support held by the Secured Party.”.

 



--------------------------------------------------------------------------------



 



  (b)  
Transfer to Ensure that the Delivery Amount shall be Zero. If, on any Valuation
Date, the Delivery Amount equals or exceeds the Pledgor’s Minimum Transfer
Amount, the Pledgor will Transfer to the Secured Party sufficient Eligible
Credit Support to ensure that, immediately following such transfer, the Delivery
Amount shall be zero.
    (c)  
“Return Amount” has the meaning specified in Paragraph 3(b), except that:

  (I)  
the sentence beginning “Unless otherwise specified in Paragraph 13” and ending
“(ii) the Credit Support Amount.” shall be deleted in its entirety and replaced
with the following:
       
“The “Return Amount” applicable to the Secured Party for any Valuation Date will
equal the least of

  (A)  
the amount by which (a) the S&P Value, as of such Valuation Date, of all Posted
Credit Support held by the Secured Party exceeds (b) the S&P Credit Support
Amount for such Valuation Date, and
    (B)  
the amount by which (a) the Moody’s Value, as of such Valuation Date, of all
Posted Credit Support held by the Secured Party exceeds (b) the Moody’s Credit
Support Amount for such Valuation Date.”.

  (II)  
in no event shall the Secured Party be required to Transfer any Posted Credit
Support under Paragraph 3(b) if, immediately following such transfer, the
Delivery Amount would be greater than zero.
    (III)  
The Return Amount shall be, if Cash, denominated in US Dollars.

  (d)  
“Credit Support Amount,” as such term is defined in Paragraph 3, shall not
apply, and instead, such term shall be replaced, in each instance in which it is
used in this Credit Support Annex, by “Moody’s Credit Support Amount” (as
defined herein) and “S&P Credit Support Amount” (as defined herein). For
purposes of calculating any Delivery Amount or Return Amount for any Valuation
Date, reference shall be made to the S&P Credit Support Amount or the Moody’s
Credit Support Amount, in each case for such Valuation Date, as provided in
Paragraphs 13(b)(i)(a) and 13(b)(i)(c), above.

  (ii)  
Eligible Collateral. The Valuation Percentages1 listed below shall apply to the
following Eligible Collateral (see the table on the following page):

 

1  
With respect to collateral types not listed below, such assets will be subject
to review and approval by S&P and Moody’s, and reasonably approved by the
Insurer by no later than three (3) calendar days after Rating Agency (as defined
in the Schedule accompanying this Credit Support Annex) review and approval;
provided that, if the Insurer does not provide such approval within the
three-day period, Insurer’s approval shall be deemed received with respect to
any such collateral type.

2



--------------------------------------------------------------------------------



 



                              Valuation Percentages   Valuation Percentages    
    applicable with respect   applicable with respect   Valuation Percentages  
  to calculating Moody’s   to calculating Moody’s   applicable with respect    
First Trigger Credit   Second Trigger Credit   to calculating S&P Credit
Instrument   Support Amount   Support Amount   Support Amount
 
  Moody’s   Moody’s   S&P2    
U.S. Dollar Cash
    100 %     100 %        
Euro Cash
    97 %     93 %        
Sterling Cash
    97 %     94 %         Fixed Rate Negotiable Treasury Debt issued by U.S.
Treasury Department with Remaining Maturity:
<1 Year
    100 %     100 %        
1 to 2 years
    100 %     99 %        
2 to 3 years
    100 %     98 %        
3 to 5 years
    100 %     97 %        
5 to 7 years
    100 %     95 %        
7 to 10 years
    100 %     94 %        
10 to 20 years
    100 %     89 %        
> 20 years
    100 %     87 %         Floating-Rate Negotiable U.S. Dollar Denominated
Treasury Debt Issued by The U.S. Treasury Department
All Maturities
    100 %     99 %         Fixed-Rate U.S. Dollar Denominated U.S. Agency
Debentures with Remaining Maturity:
< 1 Year
    100 %     99 %        
1 to 2 years
    100 %     98 %        
2 to 3 years
    100 %     97 %        
3 to 5 years
    100 %     96 %        
5 to 7 years
    100 %     94 %        
7 to 10 years
    100 %     93 %        
10 to 20 years
    100 %     88 %        
> 20 years
    100 %     86 %         Floating-Rate U.S. Dollar Denominated U.S. Agency
Debentures
All maturities
    100 %     98 %         Fixed-Rate Euro Denominated Euro-Zone Government
Bonds Rated Aa3 or Above by Moody’s and AAA by S&P (see footnote 2 below) with
Remaining Maturity:
< 1 Year
    97 %     93 %        
1 to 2 years
    97 %     92 %        
2 to 3 years
    97 %     91 %        
3 to 5 years
    97 %     89 %        
5 to 7 years
    97 %     87 %        
7 to 10 years
    97 %     86 %        
10 to 20 years
    97 %     82 %        
> 20 years
    97 %     80 %         Floating-Rate Euro Denominated Euro-Zone Government
Bonds Rated Aa3 or Above by Moody’s and AAA by S&P (see footnote 2 below)
All maturities:
    97 %     92 %         Qualified Commercial Paper
 
    0 %3      0 %4         

For the purposes of the above table, “Qualified Commercial Paper” means
commercial paper with a rating of at least P-1 by Moody’s and A-1+ by S&P and
having a remaining maturity of not more than one month.
 

2  
S&P Valuation Percentages are set forth in Table 4 hereto, which is incorporated
herein by reference as if set forth in full.
  3  
Or such other percentage in respect of which Moody’s has provided a rating
affirmation.
  4  
Or such other percentage in respect of which Moody’s has provided a rating
affirmation.

3



--------------------------------------------------------------------------------



 



  (iii)  
Thresholds.

  (A)  
“Independent Amount” means with respect to Party A: Zero “Independent Amount”
means with respect to Party B: Zero
    (B)  
“Threshold,” as such term is defined in Paragraph 12, shall not apply, and
instead, such term shall be replaced, in each instance in which it is used in
this Annex, as applicable, by: (i) S&P Threshold (as defined herein) for
purposes of calculating the S&P Credit Support Amount; and (ii) Moody’s
Threshold (as defined herein) for purposes of calculating the Moody’s Credit
Support Amount.
    (C)  
“Minimum Transfer Amount” means with respect to Party A: USD $100,000; provided,
however, that if S&P is rating the Certificates and the aggregate Certificate
Principal Balances of the rated Certificates falls below $50,000,000, then the
Minimum Transfer Amount shall mean USD $50,000.
    (D)  
“Minimum Transfer Amount” means with respect to Party B: USD $100,000 (or if the
Posted Collateral is less than $100,000, the aggregate Value of Posted
Collateral), provided, however, that if S&P is rating the Certificates and the
aggregate Certificate Principal Balances of the rated Certificates falls below
$50,000,000, then the Minimum Transfer Amount shall mean USD $50,000 (or if the
Posted Collateral is less than $50,000, the aggregate Value of Posted
Collateral).
    (E)  
Rounding. The Delivery Amount will be rounded up to the nearest integral
multiple of USD $10,000. The Return Amount will be rounded down to the nearest
integral multiple of USD $10,000.

  (iv)  
“Exposure” has the meaning specified in Paragraph 12, except that (1) after the
word “Agreement” the words “(assuming, for this purpose only, that Part 1(k) of
the Schedule is deleted)” shall be inserted and (2) at the end of such
definition, the words “with terms substantially the same as those of this
Agreement.”

(c)  
Valuation and Timing.

  (i)  
“Valuation Agent” means Party A in all circumstances.
    (ii)  
“Valuation Date” shall mean each Local Business Day on which either of the S&P
Threshold or the Moody’s Threshold is zero.
    (iii)  
“Valuation Time” means the close of business in the city of the Valuation Agent
on the Local Business Day immediately preceding the Valuation Date or date of
calculation, as applicable, provided that the calculations of Value and Credit
Support Amount will, as far as practicable, be made as of approximately the same
time on the same date.
    (iv)  
“Notification Time” means 10:00 a.m., New York time, on a Local Business Day.

(d)  
Conditions Precedent and Secured Party’s Rights and Remedies. None.

(e)  
Substitution.

  (i)  
“Substitution Date” has the meaning specified in Paragraph 4(d)(ii).
    (ii)  
Consent. If specified here as applicable, then the Pledgor must obtain the
Secured Party’s consent for any substitution pursuant to Paragraph 4(d):
Inapplicable.

4



--------------------------------------------------------------------------------



 



(f)  
Dispute Resolution.

  (i)  
“Resolution Time” means 10:00 p.m., New York time on the Local Business Day
following the date on which the notice is given that gives rise to a dispute
under Paragraph 5.
    (ii)  
Value. For the purpose of Paragraphs 5(i)(C) and 5(ii), the Value of Eligible
Credit Support or Posted Credit Support as of the relevant Valuation Date or
date of Transfer will be calculated by reference to the terms Moody’s Value and
S&P Value, as described in Paragraph 13 as modified by (k)(i) below.
    (iii)  
Alternative. The provisions of Paragraph 5 will apply.

(g)  
Holding and Using Posted Collateral.

  (i)  
Eligibility to Hold Posted Collateral; Custodians:

A Custodian will be entitled to hold Posted Collateral on behalf of Party B
pursuant to Paragraph 6(b); provided that:

  (1)  
Posted Collateral may be held only in the following jurisdiction: United States.
    (2)  
The Custodian for Party B: (A) is a commercial bank or trust company which is
unaffiliated with Party B and organized under the laws of the United States or
state thereof, having assets of at least $500 million and: (i) a long-term debt
or a deposit rating of at least “Baa2” by Moody’s; and (ii) a short-term rating
of at least “A-1” by S&P, or if the Custodian has no short-term rating, a
long-term rating of “A+” by S&P; and (B) shall hold all Eligible Credit Support
in the appropriate account under the Transaction Documents (as defined in the
Schedule to the Agreement).
    (3)  
Initially, the Custodian for Cash and Securities for Party B is: The Trustee
under the Indenture, or any successor trustee thereto.
    (4)  
In the event that the Custodian’s ratings fall below those prescribed in subpart
(2) above, the Trustee shall within 60 calendar days replace the Custodian with
a substitute custodian satisfying the requirements of subpart (2) above.

  (ii)  
Use of Posted Collateral. The provisions of Paragraph 6(c) will not apply to
Party B. The Trustee shall invest Cash Posted Credit Support in such overnight
(or redeemable within two Local Business Days of demand) investments rated at
least Prime-1 by Moody’s or AAAm or AAAm-G by S&P and Aaa by Moody’s (or such
other investments as may be affirmed in writing by S&P and Moody’s) as directed
by Party A (unless (x) an Event of Default or an Additional Termination Event
has occurred with respect to which Party A is the defaulting or sole Affected
Party and (y) an Early Termination Date has been designated by Party B, in which
case such investment shall be at the direction of Party B) with gains and losses
incurred in respect of such investments to be for the account of Party A.

  (iii)  
Notice. If a party or its Custodian fails to meet the criteria for eligibility
to hold (or, in the case of a party, to use) Posted Collateral set forth in this
Paragraph 13(g), such party shall promptly notify the other party of such
ineligibility.

(h)  
Distributions and Interest Amount.

  (i)  
Interest Rate. The “Interest Rate” will be the actual rate of interest earned by
Party B or the Custodian if the Cash is invested at the direction of Party A in
accordance with Paragraph 13(g)(ii) above, otherwise the “Interest Rate” will be
the federal funds overnight rate as published by the

5



--------------------------------------------------------------------------------



 



     
Board of Governors of the Federal Reserve System in H.15 (519) or its successor
publication, or such other rate as the parties may agree from time to time.

  (ii)  
Transfer of Interest Amount. The transfer of the Interest Amount will be made on
the second Local Business Day following the end of each calendar month and on
any other Local Business Day on which Posted Collateral in the form of Cash is
transferred to the Pledgor pursuant to Paragraph 3(b), in each case to the
extent that a Delivery Amount would not be created or increased by that
transfer, provided that Party B shall not be obliged to so transfer any Interest
Amount unless and until it has earned and received such interest.

  (iii)  
Alternative to Interest Amount. The provisions of Paragraph 6(d)(ii) will apply.

(i)  
Address for Transfers.

     Party A: To be notified to Party B by Party A at the time of the request
for the transfer.
     Party B: To be notified to Party A by Party B upon request by Party A.

(j)  
Other Provisions.

  (i)  
Costs of Transfer on Exchange.
       
Notwithstanding Paragraph 10, the Pledgor will be responsible for, and will
reimburse the Secured Party for, all transfer and other taxes and other costs
involved in the transfer of Eligible Credit Support either from the Pledgor to
the Secured Party or from the Secured Party to the Pledgor.
    (ii)  
Cumulative Rights.
       
The rights, powers and remedies of the Secured Party under this Annex shall be
in addition to all rights, powers and remedies given to the Secured Party by the
Agreement or by virtue of any statute or rule of law, all of which rights,
powers and remedies shall be cumulative and may be exercised successively or
concurrently without impairing the rights of the Secured Party in the Posted
Credit Support created pursuant to this Annex.

(k)  
Definitions and Other Provisions

     (i) Generally
“S&P Collateralization Event” shall be as defined in the accompanying Schedule.
“S&P Ratings Event” shall be as defined in the accompanying Schedule.
“Value” shall mean, in respect of any date, the related S&P Value and the
related Moody’s Value. Paragraph 4(c) is hereby amended by deleting the word
“Value” and inserting in lieu thereof “S&P Value and Moody’s Value” as
referenced herein. Paragraph 4(d)(ii) is hereby amended by (A) deleting the
words “a Value” and inserting in lieu thereof “an S&P Value and a Moody’s Value”
and (B) deleting the words “the Value” and inserting in lieu thereof “S&P Value
and Moody’s Value”. Paragraph 5 is hereby amended by deleting the word “Value”
and inserting in lieu thereof “S&P Value or Moody’s Value”. Paragraph 5(i) is
hereby amended by deleting the word “Value” and inserting in lieu thereof “S&P
Value and Moody’s Value”. Paragraph 5(i)(C) is hereby amended by deleting the
word “the Value, if” and inserting in lieu thereof “any one or more of the S&P
Value or Moody’s Value, as may be”. Paragraph 5(ii) is hereby amended by
(1) deleting the first instance of the words “the Value” and inserting in lieu
thereof “any one or more of the S&P Value or Moody’s Value” and (2) deleting the
second instance of the words “the Value” and inserting in lieu thereof “such
disputed S&P Value or Moody’s Value”. Each of Paragraph 8(b)(iv)(B) and
Paragraph 11(a) is hereby amended by deleting the word “Value” and inserting in
lieu thereof “least of the S&P Value and Moody’s Value”.

6



--------------------------------------------------------------------------------



 



     (ii) [Reserved]
     (iii) With respect to Moody’s:
“First Trigger Failure Condition” means that no Relevant Entity has credit
ratings from Moody’s at least equal to the Moody’s First Trigger Required
Ratings.
“Moody’s Credit Support Amount” shall mean, as applicable, the Moody’s First
Trigger Credit Support Amount (as defined herein), and Moody’s Second Trigger
Credit Support Amount (as defined herein).
“Moody’s First Trigger Credit Support Amount” means, for any Valuation Date, the
excess, if any, of

  (I) (A)  
for any Valuation Date on which (I) a First Trigger Failure Condition has
occurred and has been continuing (x) for at least 30 Local Business Days or
(y) since this Annex was executed and (II) it is not the case that a Moody’s
Second Trigger Event has occurred and been continuing for at least 30 Local
Business Days, an amount equal to the greater of (a) zero and (b) the sum of the
Secured Party’s aggregate Exposure for all Transactions and the aggregate of
Moody’s Additional Collateralized Amounts for all Transactions.
       
For the purposes of this definition, the “Moody’s Additional Collateralized
Amount” with respect to any Transaction shall mean the product of the applicable
Moody’s First Trigger Factor set forth in Table 1 and the Notional Amount for
such Transaction for the Calculation Period which includes such Valuation Date;
or
      (B)  
for any other Valuation Date, zero, over

  (II)  
the Moody’s Threshold for Party A such Valuation Date.

“Moody’s First Trigger Notional Amount Multiplier” means (A) if each Local
Business Day is a Valuation Date, 2%, or (B) otherwise, 4%.
“Moody’s Second Trigger Credit Support Amount” means, for any Valuation Date,
the excess, if any, of

  (I) (A)  
 for any Valuation Date on which it is the case that a Second Trigger Failure
Condition has occurred and been continuing for at least 30 Local Business Days,
an amount equal to the greatest of (a) zero, (b) the aggregate amount of the
Next Payments for all Next Payment Dates and (c) the sum of the Secured Party’s
aggregate Exposure and the aggregate of Moody’s Additional Collateralized
Amounts for all Transactions.
       
For the purposes of this definition:
       
“Next Payment” means, in respect of each Next Payment Date, the greater of
(i) the amount of any payments due to be made by Party A under Section 2(a) on
such Next Payment Date less any payments due to be made by Party B under Section
2(a) on such Next Payment Date (in each case, after giving effect to any
applicable netting under Section 2(c)) and (ii) zero.
       
“Next Payment Date” means each date on which the next scheduled payment under
any Transaction is due to be paid.

7



--------------------------------------------------------------------------------



 



     
“Moody’s Additional Collateralized Amount” with respect to any Transaction shall
mean, if such Transaction is not a Transaction Specific Hedge, the product of
the applicable Moody’s Second Trigger Factor set forth in Table 2 and the
Notional Amount for such Transaction for the Calculation Period which includes
such Valuation Date; or
       
if such Transaction is a Transaction-Specific Hedge, the product of the
applicable Moody’s Second Trigger Factor set forth in Table 3 and the Notional
Amount for such Transaction for the Calculation Period which includes such
Valuation Date; or
    (B)  
for any other Valuation Date, zero, over

  (II)  
the Moody’s Threshold for Party A for such Valuation Date.

“Moody’s Threshold” means, with respect to Party A and any Valuation Date, if a
Moody’s First Trigger Downgrade Event has occurred and is continuing and such
Moody’s First Trigger Downgrade Event has been continuing (i) for at least 30
Local Business Days, or (ii) since this Annex was executed, zero; otherwise,
infinity.
“Moody’s Value” means, on any date and with respect to any Eligible Collateral
the product of (x) the bid price obtained by the Valuation Agent and (y) the
applicable Moody’s Valuation Percentage set forth in Paragraph 13(b)(ii).
“Second Trigger Failure Condition” means that no Relevant Entity has credit
ratings from Moody’s at least equal to the Moody’s Second Trigger Ratings
Threshold.
“Transaction-Specific Hedge” means any Transaction that is an interest rate cap,
interest rate floor or interest rate swaption, or an interest rate swap if
(x) the notional amount of the interest rate swap is “balance guaranteed” or
(y) the notional amount of the interest rate swap for any Calculation Period
otherwise is not a specific dollar amount that is fixed at the inception of the
Transaction.

(iv)  
With respect to S&P:
     
“S&P Threshold” means, with respect to Party A and any Valuation Date, if (i) an
S&P Collateralization Event has occurred and is continuing and such S&P
Collateralization Event has been continuing for at least 10 Local Business Days
or since this Annex was executed, or (ii) if an S&P Ratings Event has occurred
and is continuing and such S&P Ratings Event has been continuing for at least 10
Local Business Days, zero; otherwise, infinity.
     
“S&P Credit Support Amount” means, for any Valuation Date:

  (i)  
if the S&P Threshold for such Valuation Date is zero and either (i) an S&P
Ratings Event is not continuing or (ii) an S&P Ratings Event is continuing and
less than 10 Local Business Days have elapsed since such S&P Ratings Event first
occurred, an amount equal to the Secured Party’s Exposure;
    (ii)  
if the S&P Threshold for such Valuation Date is zero and an S&P Ratings Event
has occurred and is continuing and 10 or more Local Business Days have elapsed
since such S&P Ratings Event first occurred, an amount equal to 125% of the
Secured Party’s Exposure; or
    (iii)  
if the S&P Threshold is infinity, zero.

     
“S&P Valuation Percentage” with respect to S&P means, with respect to a
Valuation Date and each instrument in the above table and Table 4 (i) so long as
the S&P Threshold for such

8



--------------------------------------------------------------------------------



 



     
Valuation Date is zero and either (A) an S&P Ratings Event is not continuing or
(B) an S&P Ratings Event is continuing but less than 10 Local Business Days have
elapsed since such S&P Ratings Event first occurred, the corresponding
percentage for such instrument in the column headed “S&P Collateralization
Event” or (ii) so long as the S&P Threshold for such Valuation Date is zero
(A) an S&P Ratings Event has occurred and is continuing and (B) at least 10
Local Business Days have elapsed since such S&P Ratings Event first occurred,
the corresponding percentage in the column headed “S&P Ratings Event.”
     
“S&P Value” means, on any date and with respect to any Eligible Collateral,
(A) in the case of Eligible Collateral other than Cash, the product of (x) the
bid price obtained by the Valuation Agent for such Eligible Collateral and
(y) the applicable S&P Valuation Percentage for such Eligible Collateral set
forth in Table 4 and (B) in the case of Cash, the amount thereof multiplied by
the applicable S&P Valuation Percentage.

(v)  
Demands and Notices.
     
All demands, specifications and notices under this Annex will be made pursuant
to the Notices Section of this Agreement, save that any demand, specification or
notice:

  (A)  
shall be given to or made at the following addresses:

     
If to Party A:

     
As set forth in Part 4(a) of the Schedule.

     
If to Party B:

     
As set forth in Part 4(a) of the Schedule.

     
or at such other address as the relevant party may from time to time designate
by giving notice (in accordance with the terms of this subparagraph) to the
other party;

  (B)  
shall be deemed to be effective at the time such notice is actually received
unless such notice is received on a day which is not a Local Business Day or
after the Notification Time on any Local Business Day in which event such notice
shall be deemed to be effective on the next succeeding Local Business Day.

Pursuant to the related Basic Document, the monthly report to Noteholders shall
be made available to Party A in the manner and form specified therein.

(vi)  
Agreement as to Single Secured Party and Pledgor
     
Party A and Party B agree that, notwithstanding anything to the contrary in the
first sentence of this Annex, Paragraph 1(b) or Paragraph 2 or the definitions
in Paragraph 12, except with respect to Party B’s obligations under
Paragraph 3(b), (a) the term “Secured Party” as used in this Annex means only
Party B, (b) the term “Pledgor” as used in this Annex means only Party A,
(c) only Party A makes the pledge and grant in Paragraph 2, the acknowledgement
in the final sentence of Paragraph 8(a) and the representations in Paragraph 9
and (d) only Party A will be required to make Transfers of Eligible Credit
Support hereunder. Party A and Party B further agree that, notwithstanding
anything to the contrary in the recital to this Annex or Paragraph 7, this Annex
will constitute a Credit Support Document only with respect to Party A.

(vii)  
Trustee Capacity.
     
It is expressly understood and agreed by the parties hereto that (i) this Annex
is executed and delivered by the Trustee not individually or personally but
solely as trustee of the Trust, in the exercise of the powers and authority
conferred and vested in it, (ii) each of the representations,

9



--------------------------------------------------------------------------------



 



   
undertakings and agreements herein made on the part of the Trust is made and
intended not as personal representations, undertakings and agreements by the
Trustee but is made and intended for the purpose of binding only the Trust,
(iii) nothing herein contained shall be construed as creating any liability on
the part of the Trustee, individually or personally, to perform any covenant
either expressed or implied contained herein, all such liability, if any, being
expressly waived by the parties hereto and by any Person claiming by, through or
under the parties hereto and (iv) under no circumstances shall the Trustee be
personally liable for the payment of any indebtedness or expenses of the Trust
or be liable for the breach or failure of any obligation, representation,
warranty or covenant made or undertaken by the Trust under this Annex.

(viii)  
Event of Default.
     
Subclause (iii) of Paragraph 7 shall not apply to Party B.
  (ix)  
[Reserved]

[Signature page follows]

10



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this document by their duly
authorized officers with effect from the date specified on the first page
hereof.

                  BANCO SANTANDER S.A.   SANTANDER DRIVE AUTO RECEIVABLES TRUST
2007-3    
 
               
By:
  Miguel Angel Martinez Villegas   By:   U.S. BANK TRUST NATIONAL    
 
               
 
  Name: Miguel Angel Martinez Villegas       ASSOCIATION, not in its individual
   
 
  Title: Authorized Signature       capacity, but solely as Owner Trustee    
 
               
 
      By:   Annette Morgan    
 
               
 
          Name: Annette Morgan    
 
          Title: Trust Officer    

11



--------------------------------------------------------------------------------



 



Table 1
Moody’s First Trigger Factor

          Remaining   Daily Weighted Average Life   Collateral of Hedge in Years
  Posting
1 or less
    0.15 %
More than 1 but not more than 2
    0.30 %
More than 2 but not more than 3
    0.40 %
More than 3 but not more than 4
    0.60 %
More than 4 but not more than 5
    0.70 %
More than 5 but not more than 6
    0.80 %
More than 6 but not more than 7
    1.00 %
More than 7 but not more than 8
    1.10 %
More than 8 but not more than 9
    1.20 %
More than 9 but not more than 10
    1.30 %
More than 10 but not more than 11
    1.40 %
More than 11 but not more than 12
    1.50 %
More than 12 but not more than 13
    1.60 %
More than 13 but not more than 14
    1.70 %
More than 14 but not more than 15
    1.80 %
More than 15 but not more than 16
    1.90 %
More than 16 but not more than 17
    2.00 %
More than 17 but not more than 18
    2.00 %
More than 18 but not more than 19
    2.00 %
More than 19 but not more than 20
    2.00 %
More than 20 but not more than 21
    2.00 %
More than 21 but not more than 22
    2.00 %
More than 22 but not more than 23
    2.00 %
More than 23 but not more than 24
    2.00 %
More than 24 but not more than 25
    2.00 %
More than 25 but not more than 26
    2.00 %
More than 26 but not more than 27
    2.00 %
More than 27 but not more than 28
    2.00 %
More than 28 but not more than 29
    2.00 %
More than 29
    2.00 %

12



--------------------------------------------------------------------------------



 



Table 2
Moody’s Second Trigger Factor for Interest Rate Swaps with Fixed Notional
Amounts

          Remaining   Daily Weighted Average Life   Collateral of Hedge in Years
  Posting
1 or less
    0.50 %
More than 1 but not more than 2
    1.00 %
More than 2 but not more than 3
    1.50 %
More than 3 but not more than 4
    1.90 %
More than 4 but not more than 5
    2.40 %
More than 5 but not more than 6
    2.80 %
More than 6 but not more than 7
    3.20 %
More than 7 but not more than 8
    3.60 %
More than 8 but not more than 9
    4.00 %
More than 9 but not more than 10
    4.40 %
More than 10 but not more than 11
    4.70 %
More than 11 but not more than 12
    5.00 %
More than 12 but not more than 13
    5.40 %
More than 13 but not more than 14
    5.70 %
More than 14 but not more than 15
    6.00 %
More than 15 but not more than 16
    6.30 %
More than 16 but not more than 17
    6.60 %
More than 17 but not more than 18
    6.90 %
More than 18 but not more than 19
    7.20 %
More than 19 but not more than 20
    7.50 %
More than 20 but not more than 21
    7.80 %
More than 21 but not more than 22
    8.00 %
More than 22 but not more than 23
    8.00 %
More than 23 but not more than 24
    8.00 %
More than 24 but not more than 25
    8.00 %
More than 25 but not more than 26
    8.00 %
More than 26 but not more than 27
    8.00 %
More than 27 but not more than 28
    8.00 %
More than 28 but not more than 29
    8.00 %
More than 29
    8.00 %

13



--------------------------------------------------------------------------------



 



Table 3
Moody’s Second Trigger Factor for Transaction-Specific Hedges

          Remaining   Daily Weighted Average Life   Collateral of Hedge in Years
  Posting
1 or less
    0.65 %
More than 1 but not more than 2
    1.30 %
More than 2 but not more than 3
    1.90 %
More than 3 but not more than 4
    2.50 %
More than 4 but not more than 5
    3.10 %
More than 5 but not more than 6
    3.60 %
More than 6 but not more than 7
    4.20 %
More than 7 but not more than 8
    4.70 %
More than 8 but not more than 9
    5.20 %
More than 9 but not more than 10
    5.70 %
More than 10 but not more than 11
    6.10 %
More than 11 but not more than 12
    6.50 %
More than 12 but not more than 13
    7.00 %
More than 13 but not more than 14
    7.40 %
More than 14 but not more than 15
    7.80 %
More than 15 but not more than 16
    8.20 %
More than 16 but not more than 17
    8.60 %
More than 17 but not more than 18
    9.00 %
More than 18 but not more than 19
    9.40 %
More than 19 but not more than 20
    9.70 %
More than 20 but not more than 21
    10.00 %
More than 21 but not more than 22
    10.00 %
More than 22 but not more than 23
    10.00 %
More than 23 but not more than 24
    10.00 %
More than 24 but not more than 25
    10.00 %
More than 25 but not more than 26
    10.00 %
More than 26 but not more than 27
    10.00 %
More than 27 but not more than 28
    10.00 %
More than 28 but not more than 29
    10.00 %
More than 29
    10.00 %

14



--------------------------------------------------------------------------------



 



Table 4
S&P Valuation Percentages5

                      Valuation Percentages applicable with respect to
Instrument   calculating S&P Credit Support Amount     S&P Collateralization  
S&P     Event   Ratings Event
U.S. Dollar Cash
    100 %     80 %
Euro Cash
    92.6 %     74.1 %
Sterling Cash
    94.1 %     75.3 % Fixed Rate Negotiable Treasury Debt issued by U.S.
Treasury Department with Remaining Maturity:    
<1 Year
    98.0 %     78.4 %
1 to 2 years
    98.0 %     78.4 %
2 to 3 years
    98.0 %     78.4 %
3 to 5 years
    98.0 %     78.4 %
5 to 7 years
    92.6 %     74.1 %
7 to 10 years
    92.6 %     74.1 %
10 to 20 years
    87.9 %     70.3 %
> 20 years
    84.6 %     67.7 % Floating-Rate Negotiable U.S. Dollar Denominated Treasury
Debt Issued by The U.S. Treasury Department All Maturities   Not Eligible
Collateral   Not Eligible Collateral Fixed-Rate U.S. Dollar Denominated U.S.
Agency Debentures with Remaining Maturity:        
< 1 Year
    98.0 %     78.4 %
1 to 2 years
    98.0 %     78.4 %
2 to 3 years
    98.0 %     78.4 %
3 to 5 years
    98.0 %     78.4 %
5 to 7 years
    92.6 %     74.1 %
7 to 10 years
    92.6 %     74.1 %
10 to 20 years
    82.6 %     66.1 %
> 20 years
    77.9 %     62.3 % Floating-Rate U.S. Dollar Denominated U.S. Agency
Debentures         All maturities   Not Eligible Collateral   Not Eligible
Collateral Fixed-Rate Euro Denominated Euro-Zone Government Bonds Rated Aa3 or
Above by Moody’s and AAA by S&P with Remaining Maturity:
< 1 Year
    95.2 %     76.2 %
1 to 2 years
    95.2 %     76.2 %
2 to 3 years
    95.2 %     76.2 %
3 to 5 years
    95.2 %     76.2 %
5 to 7 years
    87.0 %     69.6 %
7 to 10 years
    87.0 %     69.6 %
10 to 20 years
    72.5 %     58.0 %
> 20 years
  Not Eligible Collateral   Not Eligible Collateral Floating-Rate Euro
Denominated Euro-Zone Government Bonds Rated Aa3 or Above by Moody’s and AAA by
S&P All maturities:   Not Eligible Collateral   Not Eligible Collateral
Qualified Commercial Paper
               
 
  Not Eligible Collateral   Not Eligible Collateral

 

5   Terms used in this table which are not defined herein shall have those
meanings ascribed thereto in the Schedule accompanying this Credit Support
Annex.

15